Citation Nr: 1800214	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  11-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches from February 9, 2010, and in excess of 30 percent from October 12, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1987 to July 2007.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In a June 2011 substantive appeal, the Veteran requested a Board hearing.  In July 2011, the Veteran withdrew the request in lieu of a hearing before a Decision Review Officer (DRO) which was held in March 2012.  A copy of the hearing transcript has been associated with the claims file.   

The Veteran's migraine headaches associated with strain of the cervical spine are currently rated at a noncompensable 0 percent rating from the date of her initial claim on February 9, 2010; and 30 percent for characteristic prostrating attacks occurring on an average once a month over last several months from October 12, 2015, the date of the Veteran's VA examination which first noted a compensable worsening of this condition.  Because this did not constitute a full grant of the benefits sought, the higher evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  For the period from February 9, 2010 to October 12, 2015, the Veteran's migraine headaches were manifested by constant headaches with relief for a short time; no nausea, vomiting, light sensitivity, photosensitivity, sound sensitivity, or classic aura; and without characteristic prostrating attacks.


2.  For the period from October 12, 2015, the Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on an average once a month over last several months.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation from February 9, 2010 to October 12, 2015 for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.3, 4.124a; Diagnostic Code 8100 (2017).  

2.  The criteria for an evaluation in excess of 30 percent for migraine headaches from October 12, 20915 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.3, 4.124a; Diagnostic Code 8100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II.  Rating of Migraine Headaches

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has significantly changed and a uniform evaluation is not warranted.

The Veteran's migraine headaches are currently rated at a noncompensable 0 percent rating from the date of his initial claim on February 9, 2010; and 30 percent for characteristic prostrating attacks occurring on an average once a month over last several months from October 12, 2015, the date of the Veteran's VA examination which first noted a compensable worsening of this condition.  Service connection for migraine headaches has been established as related to the service connected disability of cervical spine strain.  

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code, a noncompensable evaluation is assigned unless there are characteristic prostrating attacks averaging one in two months over the last several months, in which case a 10 percent rating is warranted.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

III.  History

An April 2010 VA examination of the spine, the examiner noted the Veteran's reports of headaches and upper extremity radicular pain on a daily basis.  The headaches were constant and but with relief for a short time.  There was no nausea, vomiting, light sensitivity, photosensitivity, or sound sensitivity.  There was no classic aura.  The Veteran did not describe prostrating headaches.   The examiner found that the Veteran's headaches did not fit the diagnosis of migraine headaches but that they were related to the cervical spine strain

In her September 2010 Notice of Disagreement (NOD), the Veteran contended that she does meet the classic migraine symptoms and experiences light and sound sensitivity and auras/stars with monthly attacks and that she experienced these symptoms during service.   

In an October 2011 Vet Center intake assessment including a screening for residuals of a traumatic brain injury, the Veteran reported extreme fatigue, extreme hunger, weakness, dizziness, feeling very badly all over, intestinal pain, slowed thought process, and positional dizziness and that these things started with some new medication.  In another portion of the report, the Veteran denied excessive fatigue and headaches. 

The Veteran testified in March 2012 regarding her headaches.  She testified that the headaches had transitioned from regular headaches to migraines that included nausea and sensitivity to light.  She testified that on one occasion she had to lie down in a dark room.  She reported taking medication for headaches.  She does not know what triggers them.  She testified that the episodes occur two or three or four times per week and last eight or nine hours.  

The Veteran was afforded a VA examination in March 2012.  The VA examiner noted that the Veteran was diagnosed with migraines by her primary care doctor at the Temple VA Medical Center (VAMC).  She stated she had a constant low grade headache but was having three to four migraines per week with pain over the frontal area and eyes.  She was started on Topiramate 25 mg twice a day for prevention of headaches, and takes Sumatriptan as needed for migraines.  She reported constant head pain, and concurrent episodes of a sharp migraine.  The Veteran reported nausea, sensitivity to light, and sensitivity to sound.  The duration is of less than one day.  However, the Veteran did not report nor did the examiner find that the Veteran was experiencing characteristic prostrating attacks of migraine or on-migraine headache pain.   

A December 2012 VA treatment record notes that the Veteran was seen to resolve neck and upper back complaint from a prior visit.  There was no complaint of headaches.  The Veteran's chief complaint was lower mid back tension and recurrent spasms.  

A March 2013 Rheumatology Consultation notes that the Veteran does have a history of chronic migraine headaches, and then a constant headache almost every day, which does not turn into a migraine.  A March 2013 VA treatment records shows recurrent chronic headaches, but none today.  A June 13 VA treatment record shows impressions of transient headaches with neck pain and tension.  An August 2013 VA treatment record shows pain associated with headaches, with no associated radicular pains.  

A July 2014 VA treatment record shows a chief complaint of having severe pain to her head and eyes all day.  The Veteran has light sensitivity at night.  The Veteran was not having aura or zig zag lights prior to headaches.   She has migraines and seasonal allergies.  An August 2014 VA treatment record shows impressions of chronic headaches.  The Veteran gets nausea and vomiting with migraines, but has none now.  Her symptoms were mild.  A doctor gave her eye drops for headaches which have helped.  A November 2014 VA treatment record shows that the Veteran has notably fewer headaches since acupuncture treatment on October 30, 2014.  The severity of headaches has diminished.  She denied any headaches that day.

Records of Vet Center counseling from 2012 to 2015 occasionally mention recurrent headaches although the Veteran again denied headaches in another traumatic brain injury screening questionnaire.  The records are silent for any mention of frequent prostrating migraine attacks.   VA outpatient treatment records during this period of time list migraine headaches as an on-going medical issue and regular prescription for a preventive medication.  However, there are no comments regarding frequent and prolonged prostrating attacks.  

In an August 2015 mental health examination, the Veteran described her daily activities that included graduate study.  The Veteran reported mood changes and interrupted sleep.  Although not questioned about headaches, the Veteran did not report frequent prostrating migraine attacks as a part of her daily experiences. 

The Veteran was afforded an October 2015 VA examination.  The Veteran reported having one to two headaches per week that require her to use medication and rest.  The VA examiner stated that she therefore has more than one prostrating headache a month, which she described as very frequent and prolonged. 

Based upon the findings as a whole, the RO increased the evaluation of migraine headaches to 30 percent disabling effective October 12, 2015, the date of the VA examination which first noted a compensable worsening of this condition.

IV.  Analysis

The Veteran is competent to report that she has headaches (pain).  She is competent to report the frequency of them and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is competent to report taking medication for them, and whether that medication has helped.  The Veteran is also competent and the sole source for reports of the nature, frequency, and severity of the migraine headache episodes.  The Board places some probative weight on her reports during compensation and pension examinations but finds that they are not consistent with counseling and primary care records that are generally silent for frequent prostrating attacks as would be expected if they impaired her daily activities as were assessed in these treatment encounters.  

While she is credible to the extent that she sincerely believes she is entitled to a higher rating, she is not competent to identify a specific level of disability according to the appropriate Diagnostic Code, as this is a complex medical determination outside the realm of common knowledge of a lay person.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Board accepts the Veteran's testimony with regard to the matters she is competent to address, it affords greater probative weight to the competent evidence provided by medical professionals regarding the specialized evaluation of her impairment, symptom severity, and details of clinical features of the migraine headaches and particularly whether the reported attacks are consistent with the records of care and presentation during the examination.

A noncompensable evaluation is warranted from February 9, 2010 the date the Veteran's claim for an increase was received.  A noncompensable evaluation is assigned unless there are characteristic prostrating attacks averaging one in two months over the last several months.  The Board acknowledges the Veteran's testimony regarding sensitivity to light and increasing pain.  The Board accepts that she has been told these are not normal headaches, and there are impressions of migraines.  Nevertheless, the most probative evidence is the April 2010 VA examination and VA treatment records indicating that the Veteran has not had characteristic prostrating attacks averaging one in two months over the last several months.  The April 2010 VA examination found that the Veteran's headaches are constant and with relief for a short time, but were not migraines.  During the examination, the Veteran did not report nausea, vomiting, light sensitivity, photosensitivity, or sound sensitivity, although she later reported in the notice of disagreement that she experienced these symptoms during and since active service.   The Veteran did not describe prostrating headaches.  The April 2012 VA examiner found that the Veteran does not have characteristic prostrating attacks of migraine or non-migraine headache pain.  A December 2012 VA treatment record showed no complaints of headaches.  An August 2014 VA treatment records shows impressions of chronic headaches.  The Veteran gets nausea and vomiting with migraines, but has none now.  Her symptoms were mild.  A doctor gave her eye drops for headaches which have helped.  A November 2014 VA treatment record shows that the Veteran has notably fewer headaches since acupuncture treatment on 10/30/2014.  The severity of headaches had diminished.  She denied any headaches that day.  To the extent the Veteran's reported lay statements show that she had these symptoms, they are inconsistent with the contemporaneous medical evidence and therefore are entitled to diminished probative weight.  The most probative evidence suggests that the Veteran's symptoms most closely approximate a noncompensable rating.  A higher 30 percent rating requires characteristic prostrating attacks occurring on an average of once a month over the last several months.   38 C.F.R. § 4.124a, Diagnostic Code 8100.  Consequently, a noncompensable rating from February 9, 2010 is warranted.

The Veteran is currently assigned a 30 percent evaluation for her migraine headaches effective October 12, 2015, the date of the VA examination which first noted a compensable worsening based on characteristic prostrating attacks occurring on an average once a month over last several months.  Here, the most probative evidence is the VA treatment records and the October 2015 VA examination.  At the October 2015 VA examination, the Veteran reported having one to two headaches per week that require her to use medication and rest.  The VA examiner stated that she therefore has more than one prostrating headache a month which she described as very frequent and prolonged.  In addition, the Board highlights that VA treatment records show that the Veteran's symptoms appeared to improve or at least stabilize toward the end of 2014.  Subsequent VA treatment records were substantially the same.  A higher evaluation of 50 percent from October 12, 2015 is not warranted for migraine headaches unless the evidence shows very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board considered that the Veteran was able to pursue a rigorous graduate education program during the period of the appeal.  The current 30 percent rating contemplates the Veteran's current symptoms, including sensitivity to light, aura, and prostrating attacks occurring on average once a month over the past several months.  Consequently, a rating in excess of 30 percent is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for migraine headaches from February 9, 2010, and in excess of 30 percent from October 12, 2015 is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


